OPINION — AG — ** STATE BOARD OF COSMETOLOGY — EDUCATION — EXPERIENCE ** QUESTION(1): DOES THE COSMETOLOGY LAW ALLOW A PERSON WHO HAS COMPLETED NOT MORE THAN 1000 HOURS TRAINING, AND THEN HAS SECURED AN ADVANCED OPERATOR'S LICENSE AFTER FIVE YEAR EXPERIENCE, TO REGISTER FOR AND TAKE THE EXAMINATION FOR AN INSTRUCTOR'S LICENSE EITHER WITH OR WITHOUT ACQUIRING TWO YEARS EXPERIENCE IN ADDITION TO THE FIRST FIVE YEARS ? — NEGATIVE (SEE OPINION NO. AUGUST 1, 1951), QUESTION(2): IF A PERSON HOLDS AN OPERATOR'S LICENSE UNDER THE COSMETOLOGY LAW, AND THEREAFTER ACQUIRES FIVE YEARS EXPERIENCE AS AN OPERATOR, IS THAT PERSON ENTITLED TO RECEIVE AN ADVANCED OPERATOR'S LICENSE UPON MAKING PROPER APPLICATION AND PAYING THE FEE, EVEN THOUGH SUCH EXPERIENCE WAS COMPLETED AT A TIME AFTER MAY 26, 1951, THE EFFECTIVE DATE OF CERTAIN AMENDMENTS TO 59 O.S. 199.7 [59-199.7] ? — NEGATIVE (SEE OPINION NO. APRIL 12, 1952) (FEES, LICENSE) CITE: 59 O.S. 199.1 [59-199.1], 59 O.S. 199.7 [59-199.7] (?)